IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


AZIZ MOUMEN,                            : No. 836 MAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
WORKERS' COMPENSATION APPEAL            :
BOARD (SUPREME MID ATLANTIC             :
TRUCKING),                              :
                                        :
                 Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.